Citation Nr: 0932376	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.   Entitlement to an evaluation in excess of 30 percent for 
corneal damage, traumatic cataract and optic nerve atrophy, 
right eye, with aphakia (right eye disability).

2.  Entitlement to an evaluation in excess of 20 percent for 
hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for 
status post scrotal fixation, bilateral, with excision 
appendix testes and appendix epididymitis, bilateral and I&D 
scrotal hematoma (scrotal disability).  

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, left knee (left knee disability).

5.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, right knee (right knee disability).

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 
1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision dated in May 2003 that, in 
pertinent part, denied increased evaluations for the 
Veteran's service-connected hypertension, right eye 
disability, scrotal disability, and right knee disability.  
In the same decision, the RO increased the evaluation of the 
Veteran's service-connected left knee disability to 10 
percent disabling, and denied his claim for individual 
unemployability (TDIU).  The Veteran filed a timely appeal of 
these determinations to the Board.  In September 2007, the RO 
continued the denial of the Veteran's TDIU claim.

In June 2009, the Veteran, accompanied by his representative, 
testified at a hearing before the undersigned Acting 
Veteran's Law Judge in Montgomery, Alabama.  A transcript of 
these proceedings has been associated with the Veteran's 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claims must again be remanded 
for further development.

First, the Board notes that the Veteran's claims file 
contains a September 2000 notice from the U.S. Social 
Security Administration indicating that the Veteran has been 
granted disability benefits from the U. S. Social Security 
Administration.  The Veteran's claims file indicates that the 
RO, on at least two occasions, requested records from the 
Social Security Administration related to this award.  
Records related to this award, however, have not been 
associated with the Veteran's claims file.  The RO should 
again contact the U.S. Social Security Administration and 
take all necessary attempts to obtain all records related to 
this application or award.  See 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

The Board also notes that the Veteran, in testimony before 
the Board, indicated that each of his service-connected 
disabilities had worsened since he filed his claim for 
increase.  Here, the Board notes that the Veteran last had VA 
examinations specifically with respect to his service-
connected disabilities in February 2003.  The Veteran was 
also afforded a general medical examination with VA in 
connection with his individual unemployability claim in April 
2007 that touched on his eye, hypertension, knee, and scrotal 
disabilities.  While the April 2007 examination would 
normally be recent enough to evaluate the Veteran's 
disabilities (without specific evidence that the Veteran's 
disabilities had worsened since that time), because this 
examination was not specifically in connection with the 
Veteran's stated disabilities and, therefore, did not contain 
all of the specific information necessary to evaluate each of 
the Veteran's service-connected disabilities under the 
relevant Diagnostic Codes, the Board finds that the Veteran 
should be afforded more recent examinations specifically in 
connection with his service-connected disabilities.  

In addition, the Board notes that the Veteran, in testimony 
before the Board, indicated that his right knee has given out 
on him, causing him to fall.  This may indicate additional 
disability with respect to the right knee, to include 
instability.

Based on the foregoing, the Board concludes that the 
Veteran's increased rating claims should be remanded for 
contemporaneous and thorough VA examinations in connection 
with the claimed service-connected disabilities.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  

In addition, the RO should update the Veteran's claims file 
with any recent medical records relevant to the Veteran's 
claim.  In this regard, the Board notes that the Veteran has 
received recent treatment from the Tuscaloosa VA Medical 
Center.  Records from this facility dated since October 2007, 
however, have not been associated with the Veteran's claims 
file.  In addition, the Veteran testified that he had been 
treated at the Birmingham VA Medical Center and the Memphis, 
Tennessee, VA Clinic.  

Upon remand, records from these facilities, dated since 
October 2007 for the Tuscaloosa VA Medical Center, and dated 
since service for the Birmingham VA Medical Center and the 
Memphis VA Clinic, should be associated with the Veteran's 
claims file.  The Veteran should also be afforded an 
opportunity to submit any recent medical records or opinions 
pertinent to the claims that have not already been associated 
with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, with respect to the Veteran's TDIU claim, the Board 
finds that the resolution of the Veteran's outstanding 
increase rating claims may impact this claim.  Under these 
circumstances, a decision by the Board on the Veteran's TDIU 
claim would be premature.  See e.g., Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  

Accordingly, these matters are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his claimed disabilities since 
service.  This should include medical 
and treatment records from the 
Tuscaloosa VA Medical Center dated 
since October 2007, and records from 
the Birmingham VA Medical Center and 
the Memphis, Tennessee VA Clinic, dated 
since service.  The aid of the Veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the Veteran should 
be informed in writing.  

2.  The RO/AMC should request, directly 
from the U.S. Social Security 
Administration, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
scheduled for an appropriate VA 
examination to determine the extent and 
severity of his service-connected 
hypertension

4.  The RO/AMC should arrange for the 
Veteran to be afforded an appropriate VA 
examination in order to determine the 
nature, extent, and severity of the 
Veteran's service-connected right and 
left knee disabilities.  All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should be reported in detail.  

The examiner should indicate whether 
the Veteran's knee disabilities are 
productive of (i) chronic residuals  
consisting of severe painful motion or 
weakness in the affected extremity, 
(ii) intermediate degrees of residual 
weakness, pain, or limitation of 
motion, (iii) ankylosis of the knee, 
and if so, what degree of flexion, and 
(iv) limitation of motion of the leg, 
to include degrees of flexion and 
extension.  

The examiner should also indicate 
whether the Veteran's knee disabilities 
are productive of recurrent subluxation 
or lateral instability and if so, 
whether this is slight, moderate, or 
severe.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and 
incoordination.  

Further, the examiner should indicate 
whether, and to what extent, the 
Veteran experiences functional loss 
during flare-ups of pain and/or 
weakness of his knees (to include with 
use or upon activity) as a result of 
the service-connected disabilities.  To 
the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion on both flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.    

5.  The Veteran should be afforded a 
comprehensive VA eye examination to 
determine the current extent and severity 
of his service-connected right eye 
disability.   All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  

The examiner should specifically report 
the Veteran's uncorrected and corrected 
central visual acuity for distance and 
near, with record of the refraction, as 
well as the field of vision loss.  This 
should be accomplished for both eyes.  
The examiner should also state whether 
the Veteran's vision loss in his right 
eye is productive of blindness with light 
perception only.  

6.  The Veteran should be afforded a 
comprehensive VA examination to determine 
the current extent and severity of his 
service-connected scrotal disability.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  

The examiner should indicate whether the 
Veteran's scrotal disability requires (i) 
long-term drug therapy, 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management, or (ii) is productive of 
recurrent symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times/year), and/or 
requiring continuous intensive 
management.

7.  After completion of the foregoing, 
the RO should again review the Veteran's 
claims.  If a determination remains 
adverse to the Veteran, the Veteran 
should be furnished a supplemental 
statement of the case, and should be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2008).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




